Citation Nr: 1749937	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975 and from July 1975 to May 1981.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript is included in the claims file.

The Board denied the Veteran's claim in a September 2016 decision.  The Veteran filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's denial in a July 2017 order granting a joint motion for remand (JMR).  The appeal is therefore again before the Board.


FINDING OF FACT

In October 1980 the Veteran sustained a self-inflicted gunshot wound to the head, which was proximately caused by his own misconduct and was thus not incurred in the line of duty; the evidence of record does not otherwise show that in-service event, injury, or disease is related to a current acquired psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD and dysthymic disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The July 2017 JMR instructs the Board on remand to address (1) whether the Veteran's June 2016 hearing was compliant with Bryant v. Shinseki, 23 Vet. App. 488 (2012), and (2) whether the Veteran is entitled to service connection for an acquired psychiatric disability other than PTSD.  The Board addresses these points below.  As the Board finds that these points do not affect the validity of the facts or analysis as presented in the vacated September 2016 Board decision, said facts and analysis are incorporated herein by reference.

At his June 2016 hearing, the Veteran described several stressor events related to his claim for entitlement to service connection psychiatric disability.  The VLJ asked the Veteran whether any of his psychiatrists had linked his disability to these stressors, to which the Veteran responded that when he reported the stressors he was only given medication.  In its September 2016 decision, the Board denied service connection based on a finding that the Veteran's reports of these stressors was not credible, in part because he failed to provide sufficient details, including dates, names, and locations.

The JMR instructs the Board to address whether the hearing was compliant with Bryant.  In this regard, the JMR states: "Specifically, despite having not yet received information to verify his stressors, the Board member did not ask for such details." In Bryant, the Court held that 38 C.F.R. § 3.103(c)(2) imposed two distinct duties on VLJs conducting hearings:  (1) the duty to "fully explain the issues still outstanding that are relevant and material to substantiating the claim," and (2) the duty to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  23 Vet. App. at 492, 496.  

The Board finds that, to the extent that the VLJ did not reiterate to the Veteran or inquire as to specific details for stressor information at the June 2016 hearing, there is no prejudice to the Veteran because he had actual knowledge of the evidentiary requirements and deficiencies in his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Specifically, the Veteran was sent a letter in February 2015 which included a form asking for the absent evidence in specific terms.  The Veteran neither submitted the form nor replied to the letter.  A February 2016 supplemental statement of the case explained that the Veteran's claim remained denied because he "did not provide the minimum required information needed to corroborate the reported stressor(s)."  Indeed, The transcript of the June 2016 Board hearing reflects that the Veteran acknowledged that he had received requests from VA for more evidence, that he had provided all the evidence he could gather.  The Veteran cannot claim ignorance about VA's need of such information, given that he had filled out in full the identical form or its equivalent numerous times over the several decades in which he has claimed service connection for PTSD, though never in relation to these newly claimed stressors.  The Board sees no basis to provide opportunity for a second hearing or any other additional notice merely to explain to the Veteran the very requirements which were acknowledged by him during the Board hearing with the assistance of the accredited representative.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that a claimant's actual knowledge may be imputed through the actions of a representative).  Indeed, despite having significant time to do so, neither his counsel before the Court nor his accredited representative before VA has since presented any further details concerning the alleged stressors; nor have they requested a second in-person hearing or any additional notice or time to provide any additional details.

The JMR also instructs the Board to address whether the Veteran is eligible for service connection for an acquired psychiatric disability other than PTSD.  In particular, the JMR instructs the Board to consider whether the evidence establishes entitlement to service connection for dysthymic disorder, and whether further development, including a medical opinion, is warranted. 

As stated in the vacated September 2016 decision, the Board denied service connection based on a lack of an in-service event, injury, or disease related to a current acquired psychiatric disability, with the exception of an incident proximately caused by the Veteran's misconduct and thus not incurred in the line of duty.  In no way did the Board intend this finding to be limited to PTSD.  All service connection claims require an in-service event, injury, or disease related to a current disability, whether that disability is PTSD, dysthymic disorder, or any other acquired psychiatric disability.  While there are regulatory requirements specific to establishing an in-service incident related to PTSD, which the Veteran's reports fail to meet, the determination that his reports lack credibility generally applies to all service connection claims related to these reported incidents.  The Board's reasoning as articulated in its vacated September 2016 decision thus applies to dysthymic disorder and all actual and potential diagnoses of an acquired psychiatric disability.

As to an examination related to dysthymic disorder or other psychiatric disabilities, the Board finds that remand is not necessary for such an examination or opinion.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained above, the Board finds that there was no event, injury, or disease related to an acquired psychiatric disorder that was incurred in or as a result of duty service; and VA therefore has no duty to provide a medical examination.  

Finally, the JMR notes that the name of the Veteran's street is misspelled on multiple communications sent by VA.  The Board has addressed this typographical error within its records.  Neither the Veteran nor his representative has identified any communication which the Veteran failed to receive, and there is no indication that this error has caused any prejudice to the Veteran in pursuing his claim.  

For these reasons, and for the reasons articulated in the vacated September 2016 Board decision, the Board finds that finds that the evidence weighs against a finding of an in-service event, injury, or disease related to a current acquired psychiatric disability, with the exception of a self-inflicted gunshot wound to the head sustained by the Veteran in October 1980 which was proximately caused by his own misconduct and was thus not incurred in the line of duty.  Service connection is therefore denied.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and dysthymic disorder, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


